
	

116 HR 806 : Portable Fuel Container Safety Act of 2019
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 806
		IN THE SENATE OF THE UNITED STATES
		September 18, 2019 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To require compliant flame mitigation devices to be used on portable fuel containers for flammable
			 liquid fuels, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Portable Fuel Container Safety Act of 2019. 2.Performance standards to protect against portable fuel container explosions near open flames or other ignition sources (a)Rule on safety performance standards requiredNot later than 30 months after the date of enactment of this section, the Consumer Product Safety Commission (referred to in this Act as the Commission) shall promulgate a final rule to require flame mitigation devices in portable fuel containers that impede the propagation of flame into the container, except as provided in subsection (c).
 (b)Rulemaking; consumer product safety standardA rule under subsection (a)— (1)shall be promulgated in accordance with section 553 of title 5, United States Code; and
 (2)shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
				(c)Exception
 (1)Voluntary standardSubsection (a) shall not apply for a class of portable fuel containers in the scope of this Act if the Commission determines at any time that—
 (A)there is a voluntary standard for flame mitigation devices for those containers that impedes the propagation of flame into the container;
 (B)the voluntary standard described in subparagraph (A) is or will be in effect not later than 18 months after the date of enactment of this Act; and
 (C)the voluntary standard described in subparagraph (A) is developed by ASTM International or such other standard development organization that the Commission determines to have met the intent of this Act.
 (2)Determination required to be published in the federal registerAny determination made by the Commission under this subsection shall be published in the Federal Register.
 (d)Treatment of voluntary standard for purpose of enforcementIf the Commission determines that a voluntary standard meets the conditions described in subsection (c), the requirements of such voluntary standard shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058) beginning on the date which is the later of—
 (1)180 days after publication of the Commission’s determination under subsection (c); or (2)the effective date contained in the voluntary standard.
				(e)Revision of voluntary standard
 (1)Notice to commissionIf the requirements of a voluntary standard that meet the conditions of subsection (c) are subsequently revised, the organization that revised the standard shall notify the Commission after the final approval of the revision.
 (2)Effective date of revisionNot later than 180 days after the Commission is notified of a revised voluntary standard described in paragraph (1) (or such later date as the Commission determines appropriate), such revised voluntary standard shall become enforceable as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058), in place of the prior version, unless within 90 days after receiving the notice the Commission determines that the revised voluntary standard does not meet the requirements described in subsection (c).
 (f)Future rulemakingThe Commission, at any time after publication of the consumer product safety rule required by subsection (a), a voluntary standard is treated as a consumer product safety rule under subsection (d), or a revision is enforceable as a consumer product safety rule under subsection (e) may initiate a rulemaking in accordance with section 553 of title 5, United States Code, to modify the requirements or to include any additional provision that the Commission determines is reasonably necessary to protect the public against flame jetting from a portable fuel container. Any rule promulgated under this subsection shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
			(g)Action required
 (1)Education campaignNot later than 1 year after the date of enactment of this Act, the Commission shall undertake a campaign to educate consumers about the dangers associated with using or storing portable fuel containers for flammable liquids near an open flame or any other source of ignition.
 (2)Summary of actionsNot later than 2 years after the date of enactment of this Act, the Commission shall submit to Congress a summary of actions taken by the Commission in such campaign.
 (h)Portable fuel container definedIn this section, the term portable fuel container means any container or vessel (including any spout, cap, and other closure mechanism or component of such container or vessel or any retrofit or aftermarket spout or component intended or reasonably anticipated to be for use with such container)—
 (1)intended for flammable liquid fuels with a flash point less than 140 degrees Fahrenheit, including gasoline, kerosene, diesel, ethanol, methanol, denatured alcohol, or biofuels;
 (2)that is a consumer product with a capacity of 5 gallons or less; and (3)that the manufacturer knows or reasonably should know is used by consumers for transporting, storing, and dispensing flammable liquid fuels.
 (i)Rule of constructionThis section may not be interpreted to conflict with the Children’s Gasoline Burn Prevention Act (Public Law 110–278; 122 Stat. 2602).
			3.Children’s gasoline burn prevention act
 (a)AmendmentSection 2(c) of the Children’s Gasoline Burn Prevention Act (15 U.S.C. 2056 note; Public Law 110–278) is amended by inserting after for use by consumers the following: and any receptacle for gasoline, kerosene, or diesel fuel, including any spout, cap, and other closure mechanism and component of such receptacle or any retrofit or aftermarket spout or component intended or reasonably anticipated to be for use with such receptacle, produced or distributed for sale to or use by consumers for transport of, or refueling of internal combustion engines with, gasoline, kerosene, or diesel fuel.
 (b)ApplicabilityThe amendment made by subsection (a) shall take effect 6 months after the date of enactment of this section.
			
	Passed the House of Representatives September 17, 2019.Cheryl L. Johnson,Clerk
